IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


       ERIC CARTER v. GLEN TURNER, WARDEN AND STATE OF
                          TENNESSEE

                 Direct Appeal from the Circuit Court for Hardeman County
                         No. 06-02-0143 Joe H. Walker, III, Judge



                  No. W2006-01114-CCA-R3-HC - Filed February 16, 2007



       The Petitioner, Eric Carter, appeals the trial court's order denying his petition for writ of
habeas corpus. The State has filed a motion requesting that this court affirm the trial court's judgment
pursuant to Rule 20, Rules of the Court of Criminal Appeals. The petition fails to establish a
cognizable claim for habeas corpus relief. Accordingly, the State's motion is granted and the
judgment of the trial court is affirmed.


Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

J.C. MCLIN , J., delivered the opinion of the court, in which DAVID G. HAYES AND JOHN EVERETT
WILLIAMS, JJ. joined.

Eric Carter, pro se.

Robert E. Cooper, Jr.,, Attorney General & Reporter; Jennifer L. Bledsoe, Assistant Attorney
General, for the appellee, the State of Tennessee.


                                   MEMORANDUM OPINION


       On May 8, 1998, Petitioner was found guilty of second degree murder by a Shelby County
jury. The Shelby County Criminal Court sentenced the Petitioner, as a violent offender, to twenty-
four years confinement for this offense on June 5, 1998. On August 25, 1999, a panel of this Court
affirmed Petitioner's conviction and sentence. See State v. Carter, 15 S.W.3d 509 (Tenn. Crim. App.


                                                   1
1999), perm. to appeal denied, (Tenn. 2000). The Petitioner later sought post-conviction relief. The
lower court dismissed the petition as time-barred. This Court affirmed the action of the lower court.
See Eric Carter v. State, No. W2001-1149-CCA-R3-PC (Tenn. Crim. App., at Jackson, Nov. 16,
2001)(order). On April 27, 2006, the Petitioner filed the instant petition for writ of habeas corpus,
his second. See, e.g., Eric Carter v. Warden Glen Turner, No. W2005-00650-CCA-R3-HC (Tenn.
Crim. App., at Jackson, Oct. 4, 2005), perm. to appeal denied, (Tenn. Jan. 30, 2006) (habeas corpus
petition failed to state cognizable claim). The lower court denied the petition on May 1, 2006, for
failure to again present a cognizable ground for relief. The instant appeal follows.

         The essential complaint of the Petitioner is that his judgment is void as the judgment form
fails to reflect pretrial jail credit. Specifically, he asserts that he was arrested on January 23, 1997,
and was continuously held in custody until August 21, 1998, whereupon his motion for new trial was
overruled. He argues that the imposition of sentence without the award of proper jail credits renders
the sentence illegal and the resulting judgment void. In denying the petition, the trial court
acknowledged that the dispute over pre-trial jail credits was not properly addressed in a habeas
corpus action because, even if proven, the Petitioner's claim would not render the judgment void.

         The purpose of a habeas corpus petition is to contest void and not merely voidable
judgments. Archer v. State, 851 S.W.2d 157, 163 (Tenn. 1993) (citing State ex rel. Newsom v.
Henderson, 221 Tenn. 24, 424 S.W.2d 186, 189 (1968)). A writ of habeas corpus may be granted
only when the petitioner has established lack of jurisdiction for the order of confinement or that he
is otherwise entitled to immediate release because of the expiration of his sentence. See Ussery v.
Avery, 222 Tenn. 50, 432 S.W.2d 656 (1968); State ex rel. Wade v. Norvell, 1 Tenn. Crim. App. 447,
443 S.W.2d 839 (1969) . The Petitioner's claim that the trial court improperly failed to award him
jail credit, even if proven, would render the judgments voidable rather than void. See, e.g., Luttrell
v. State, 644 S.W.2d 408, 409 (Tenn. Crim. App.1982); State v. Bobby Blackmon, No. M2002-
00612-CCA-R3-CO (Tenn. Crim. App., at Nashville, May 30, 2003), perm. to appeal denied, (Tenn.
Oct. 6, 2003). Therefore, as the trial court correctly concluded, claims regarding calculation of pre-
trial jail credit are not cognizable in a habeas corpus proceeding and will not support the issuance
of the writ. Moreover, the burden is on the Petitioner to establish that the judgment is void or that
the sentence has expired. State ex rel. Kuntz v. Bomar, 214 Tenn. 500, 504, 381 S.W.2d 290, 291-92
(1964). There is nothing in the record to support the Petitioner's claim of an illegal sentence and void
judgment.

        Upon due consideration of the pleadings, the record, and the applicable law, the Court
concludes that the Petitioner has not established that he is entitled to habeas corpus relief based on
his claim of an illegal sentence resulting in a void judgment. Accordingly, the State's motion is
granted. The judgment of the trial court is affirmed in accordance with Rule 20, Rules of the Court
of Criminal Appeals.


                                                         ___________________________________
                                                                             J.C. MCLIN, JUDGE

                                                   2